:x:1.




               OFFICE   OF   THE   ATTORNEY    GENERAL   OF   TEXAS

                                      AUSTIN

G-C.-
 --



        Hanorable George R. Sheppesd
        ccmptmller of Public Accounts
        Auatln,TexBa
        Dear Sir:




        1s self-explanatory and r
                  'TMS a-
             mqaeetr for laform
             cowity or city may r




                                                047c-1, Vernm*e bilOt8ted




                   “"IQyfided, that the tax imposed ahallbe 3aa
              lleu of say other ooaupatlaaor exeiss tax imposed
              by the State or say politlaal subdIvlslon thereof,
              ~1 cigarettes.
                                  ,j,   ,,.)



                                                    “.I   ‘.




Hmorsble   George II.Shep,pard,Page 2


          %?c. 4. Every distributor, vholeeele deal-
     er and retaaildealer in this Stste nw engagedor
     ifhodes5.ms to becm   engaged in the sale or use
     of cigmettes upm which a tax 1s requlmd to be
     pad, shall, vithln thirty (30) days from t&e date,
     thla law beaomea effective, file vlth the Comp-
     troller en applicstiaz for a algarette pernritas
     a distributor, wholesale dealer or retaL dealer,
     88 the casemaybe, said applloatlan tobeaccom-
     panted by a fee of Tveaty-five ($25.00)Dolors
     if foradlatrlbutor~e permilt,or8 fee of Fifteen
     ($15.00) Dollars If for a wholesale d%a.l%r*oper-
     mlt, or a fee of Five ($5.00)Dollara 1s for 8
     retail dealer's permit. * * l
           “*   4    4


           ‘Ifth %   Sppkkatiaa                is
                                for a persdtto sell
     cigwettes from or bymeans of a cigwette fentig
     IpachSne,train, ~toaobile or other vehlale, the
     serial numberaf aald veadlngp~~chlne, themaha,
     motor numb%r aad Stat% highway lloensenumber of
     bald autonroblleor other vehicle ex%dthe wune of
     ther8Xm8yowpauyaadnusiber      of said trah shall
     be shown cm the upplioatloas.
           *t    4   4

          %ec. 2.22,It is expressly pMIoided tUtno
     oocmpH.lm tax f&s11 be collected from any peram
     veadlngoi*ttea    by maa8 of a vand.lagmuh¶ae
     for fiheprltilegeof *elrJnac&pettss -by
     meensoisuahlsahlnee ot&ertlzasthepenPitfee
     heMntmpueedfo;reechmWdae.*
           UnderSeotlona 2 sab 12 of drtlole 'fCWp-1, stqga,
 it is apparent that oitles sad countlea of thla atate rm
 prohibited Floralevying and colleating 811ocaup&lax tax m
 dealers of cigarettes or operators ofcig6rette vending
 aschinea.
          Ue have beon unable to ftid any stetute vhlch
would authorize or grant to a county the use of general
police pover3. Keltheerdo we find ans statute specifically
authorizing a county to regulate cigarette vending mschinea.
For these re88on8, ve aX8 Of the OpitriOQthat oountles l.n
this Stste have no authority to regulate cigarette vending
ma&Snes nor do they have any authority to levy and oolleot
permit fees thereon. See HarrisCounty et al v. Kaiser et
81, 23 S. W. (26) 840 (writ refused).
          We have been uauble to find any general statute
which speolflcally gives the cltias of this State the auth-
ority to regulate cigarette vendlag machines. It is probable,
hwever, that some cities vere incorporated under 8 special
Act of the Legislature. This being true, it vould be neoes-
sary for such laws to be exsrainedin order to determine what
pavers such citlee have. It would also be necessary that the
charters of the citles'be exsmined in order to deterxnhe Its
charter povere vith respect to this question.
          The pollee paver of 8 oltg la only such 8s ir de-
rived from Its charter end must be either expreaslg panted
or be vlthin the terms of suoh grent. Cain vs. State, 2%7
s. w. 262.
           We note that Articles 1015 and 1175, Vemcn's An-
notated Civil Statutes, amaag other things, su+&orize cities
to make certain regulations pertalnlng to public health and
safety. We are not advised es to the reasf& for regulating
the cigarette vending ties,      and, furthermore, it vould
appear to be a fact question 8s to vhother or not theee
machines affeoted the publlo health or safety in suoh mennor
IMIto permit regulatlm thereof. In this ccnnecztim ve vlsh
to point out that the use of olgarette vending machlnea in
aelU.ng olgarettea is 8 l8vfu.lbusiness. Thwe machinea we
duly licensed and regulated by the law8 of this State. Artiole
7C47c-1. Thla being true, the cities vould be vlthout the
 pover to adopt any regulatlcn vhlch vould be unduly oppressive
 or highly injurious to such business. Sam'8 Lsbn Office, Ino.
                                                      of Ap-
 v. City of Beaumont, 49 9. W. (26) 1089, (Comu~I.sslon
 peals, 15321. See also 14 Texas Isv Revlev 278.
                                                                 .



I
    Hmorable    George H. Sheppard, Page 4


              In concluding ve vlsh to say that ireare unable
    to detemaiae whether or not any or all cltles csn levy and
    collect permit fees 01 cigarette v~cilng machines. The
i   ultlmato deteruthation of this quwtica may well rest upcm
    numerous fact lsauss of vhloh me are not advised.
                We t-t   we k%ws satlsf8otorily ausmred your
    questicn.